Opinion issued January 8, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01073-CR
____________

BOBBY RAY COLAR, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause No. 875439



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on October 8, 2002.  The deadline for filing notice of appeal
was November 7, 2002, 30 days later.  See Tex. R. App. P. 26.2(a)(1). 
               Notice of appeal was deposited in the mail on September 24, 2003,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b).
               We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).